United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 11, 2007

                                                                Charles R. Fulbruge III
                               No. 06-60762                             Clerk
                             Summary Calendar




FAISAL FATEH,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.



                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A79 006 057
                         --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*



     Faisal Fateh petitions for review of a decision of the Board

of Immigration Appeals (“BIA”).       We review the decision of the im-

migration judge, because as the BIA relied on it in its decision.

Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).          We review ques-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60762
                                -2-

tions of law de novo.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197

(5th Cir. 1996).

     Fateh challenges the validity of the notice to appear, because

it was signed by an “Interim District Director.” Fateh argues that

Interim District Directors are not authorized to issue notices to

appear, because they are not listed in 8 C.F.R. § 239.1.   This ar-

gument is unavailing.   The regulation allows for another officer,

such as the Interim District Director in Fateh’s case, to act in

the “capacity” of the District Director until the position is per-

manently filled.   See 8 C.F.R. § 239.1.

     The petition for review is DENIED.